377 Pa. 562 (1954)
Thrasher, Appellant,
v.
Rothrock.
Supreme Court of Pennsylvania.
Argued April 12, 1954.
May 24, 1954.
Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*563 Samuel Finestone, with him W. Horace Hepburn. Jr., for appellant.
Frederick V. Hebard, with him John A. Eichman, 3rd, and Clark, Hebard & Spahr, for appellee.
OPINION PER CURIAM, May 24, 1954:
The final decree entered by the learned court below is affirmed at the appellant's costs on the adjudication of President Judge BOK as modified by the opinion for the court en banc in disposing of the exceptions filed to the decree nisi.